Citation Nr: 0615380	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse (MVP).

2.  Entitlement to service connection for a left hamstring 
injury.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left knee 
disability, to include degenerative joint disease (DJD).

5.  Entitlement to service connection for thoracic scoliosis.

6.  Entitlement to service connection for left great toe 
arthritis.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1978 to August 2001.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July 2002 and July 2003 rating decisions of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.

The issues of entitlement to service connection for MVP, 
thoracic spine scoliosis, and arthritis of the left great toe 
are addressed in the Remand portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.



FINDINGS OF FACT

1.  The veteran does not suffer from the residuals of a left 
hamstring injury which can be related to his period of 
service.

2.  The veteran does not suffer from a chronic right shoulder 
disability which can be related to his period of service.

3.  The veteran does not suffer from a chronic left knee 
disability which can be related to his period of service.


CONCLUSIONS OF LAW

1.  A left hamstring injury was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

2.  A chronic right shoulder disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303(b) (2005).

3.  A chronic left knee disability was not incurred in or 
aggravated by service, nor may DJD be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303(b), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In December 2001 and June 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed March 2004 statement of the case (SOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore believe that appropriate notice has been given 
in this case.  Further, the claims file reflects that the 
March 2004 contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection  are being denied or remanded, no 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Applicable law and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

III.  Factual background and analysis

A.  Left hamstring

A review of the veteran's service medical records (SMRs) does 
not show any treatment for or complaints of an injury to the 
left hamstring.  In fact, in November 1996, when he was being 
seen for knee complaints, it was noted that his left 
quadriceps and hamstring muscles displayed normal strength 
(5/5) and were without symptoms.

The veteran was afforded a VA examination in April 2002.  He 
stated that he had been diagnosed with a hamstring injury in 
October 1991.  He said that the muscle would cramp easily and 
that it often felt like the muscle was knotted.  He further 
noted that his ability to engage in certain activities, such 
as sprinting and jumping, was compromised by this disorder.  
The examination noted that his gait was normal.  The examiner 
stated that there was no pathology which would warrant a 
diagnosis.

At his Travel Board hearing, the veteran testified that he 
had injured his left hamstring while playing football.  He 
stated that the VA examiner had not checked the hamstring.  
He noted that he would take anti-inflammatories for 
treatment.

After a careful review of the evidence of record, the Board 
finds that service connection for a left hamstring injury is 
not warranted.  There is no objective evidence of such an 
injury in service, nor is there any indication of any current 
disability related to any kind of hamstring injury.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a left hamstring 
injury.

B.  Right shoulder

A review of the veteran's SMRs indicates that he first 
complained about his right shoulder in April 1997, assessed 
as muscle strain.  He again sought treatment in March 1998.  
While range of motion was full, and movement did not cause 
pain, the shoulder was tender to palpation.  Possible 
subacromial bursitis was diagnosed.  In March 1999, he again 
reported shoulder pain that had been present for two years.  
He had been engaged in weight lifting, but referred to no 
specific trauma.  He denied any numbness or tingling, and the 
range of motion was full.  He continued to complain of pain 
in 2000 and 2001.  A history of steroid injections was noted.

The veteran was afforded a VA examination in April 2002.  The 
examiner noted that his complaints had started in 1997; he 
currently referred to tingling in the fingers.  The 
examination noted full range of motion (flexion to 180 
degrees; abduction to 180 degrees; and external and internal 
rotation to 90 degrees).  Motion of the right shoulder was 
not limited by pain, weakness, fatigue, lack of endurance, or 
incoordination.  An X-ray was within normal limits.  The 
examiner noted that there was no pathology present to warrant 
a diagnosis.

In his testimony before the undersigned in January 2006, the 
veteran stated that his right shoulder had begun to hurt in 
1997 and that he had received steroid injections for 
treatment.  He could recall no specific trauma.  While he 
reported occasional difficulties with the shoulder, he denied 
receiving any injections since service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right shoulder 
disability is not warranted.  While the veteran did complain 
of right shoulder pain during service, there is no objective 
indication that these complaints resulted in the development 
of a chronic disability.  As noted above, the April 2002 VA 
examination found no evidence of a current disability.  
Therefore, there is no disability present which can be 
related to his in-service complaints, which had resolved by 
the time of his separation from service.  As a consequence, 
since no current disability is present, service connection is 
not justified a chronic right shoulder disability.

C.  Left knee disability, to include DJD

SMRs show that the veteran was seen on September 27, 1979, 
with complaints that he had injured his left knee the day 
before.  Range of motion was full, and the knee was stable, 
without swelling, point tenderness, or crepitus.  A medial 
meniscus injury was diagnosed.  In October 1996, he was seen 
with complaints of left knee pain.  This pain had been 
present approximately 2 weeks.  The examination noted left 
pes anserine insertion tenderness.  There was no laxity.  The 
examiner doubted the presence of patellofemoral syndrome.  On 
November 6, 1996, he again reported with a two-month history 
of knee pain.  An X-ray reportedly showed minimal narrowing 
of the medial joint space.  He displayed full range of 
motion.  He had no palpable tenderness and there was mild 
valgus stress.  The assessment was medial left knee pain.  In 
April 2000, he was thought to have probable patellofemoral 
syndrome.  He displayed full range of motion.  

At aVA examination in April 2002, the veteran complained of 
occasional pain and weakness.  He denied stiffness, recurrent 
subluxations, swelling, inflammation, instability, 
dislocation, locking, fatigue, or lack of endurance.  The 
examination noted full range of motion (0 to 140 degrees).  
There was no pain on movement.  The Drawer and McMurray's 
signs were negative.  There was no additional limitation 
caused by pain, weakness, fatigue, lack of endurance, or 
incoordination.  An X-ray was within normal limits.  The 
examiner noted that there was no pathology present on which 
to base a diagnosis.

Another VA examination of the veteran was performed in 
October 2004.  The left knee was normal in appearance and 
displayed 0 to 140 degrees of motion.  The Drawer and 
McMurray's signs were negative.  There was no additional 
limitation caused by pain, weakness, fatigue, lack of 
endurance, or incoordination.  Again, no diagnosis of a left 
knee disorder was made.

The veteran testified before the undersigned in January 2006.  
He stated that he experienced a stinging pain in the left 
knee upon climbing stairs.  He knew of no specific trauma 
that would have caused his complaints.  

After a careful review of the evidence of record, the Board 
concludes that service connection for a left knee disorder, 
to include DJD, is not warranted.  The veteran did make knee 
complaints in service, but there is no evidence to support 
the conclusion that those complaints represented the onset of 
a chronic knee disorder.  To the contrary, the VA 
examinations conducted in April 2002 and October 2004 found 
absolutely no evidence of a knee disability.  Moreover, there 
is no indication that DJD was present to a compensable degree 
within one year after his separation from active duty.  The 
X-rays taken at the time of the April 2002 and October 2004 
VA examination were within normal limits.  Therefore, service 
connection for a chronic knee disability, to include DJD, has 
not been established on either a direct or a presumptive 
basis. 


ORDER

Entitlement to service connection for a left hamstring injury 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left knee disability, 
to include DJD, is denied.



REMAND

The veteran has also requested service connection for mitral 
valve prolapse, thoracic spine scoliosis, and left great toe 
arthritis.  At his January 2006 Travel Board hearing, he 
indicated that he was to be seen by VA for his MVP in 
February 2006; he also indicated that he was receiving 
treatment from a private physician for his left great toe 
complaints.  The record was held open for 60 days so that the 
veteran could obtain these records and associate them with 
the claims folder.  No records were received.  Despite this, 
the Board finds that these records should be obtained prior 
to a final determination of these claims.  In regard to the 
VA records, the Board notes that these must be obtained prior 
to a final disposition, pursuant to the holding of Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (which found that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during consideration of 
a claim, regardless of whether those records are physically 
on file).  See also Dunn v. West, 11 Vet. App. 462 (1998).

The Board also finds that a VA examination is needed in this 
case.  In regard to the claim for service connection for 
mitral valve prolapse, the veteran has submitted a statement 
from a private physician in June 2004 that stated that it was 
difficult to tell whether the veteran's mitral valve prolapse 
was congenital or acquired, particularly since there had been 
no echocardiogram obtained in service.  It was then indicated 
that it was "possible" that his condition "could have 
been" exacerbated by his military service.  The Board finds 
that a more definitive diagnosis and opinion should be 
provided before proceeding to a final determination of this 
claim. 

In regard to the claim for service connection for thoracic 
spine scoliosis, the Board notes that there is no opinion of 
record as to whether this condition is congenital or acquired 
in nature.  Nor is there an opinion as to whether the 
complaints of "rib pain" noted in service were a 
manifestation of the scoliosis noted in service, thus 
constituting an exacerbation of the condition.

As noted above, the Court decision in Dingess v. Nicholson, 
supra, requires more extensive notice in claims for 
compensation than was given by the RO in this case.  The 
Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of the 
failure to so report.  See 38 C.F.R. § 3.655 (2005).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the Atlanta VA Medical 
Center's Cardiac Unit and request all 
records pertaining to the veteran 
developed between January 2006 and the 
present.

2.  Contact the veteran and request that 
he provide the name and address of the 
private physician from whom he is 
receiving treatment for this left great 
toe complaints.  He should sign and return 
a consent form authorizing the release of 
this physician's treatment records to VA.  
Once this information is received, the 
records should be obtained and associated 
with the claims folder.

3.  Afford the veteran a VA cardiac 
examination.  The claims folder, to 
include the service medical records and 
any records received in connection with 
this Remand, must be reviewed in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the file was so reviewed.  A 
complete rationale for all opinions 
expressed must be provided.

a.  A definitive diagnosis of any 
cardiac disorder must be made; 
specifically, it must be noted whether 
or not mitral valve prolapse is 
present.

b.  If mitral valve prolapse (or any 
other cardiac abnormality) is present, 
an opinion should be rendered as to 
whether the condition is congenital or 
acquired in nature.

c.  In either circumstance, the 
examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or less than likely (i.e., 
a probability of less than 50 percent) 
that the veteran's cardiac disorder, to 
include MVP, is a disorder which was 
incurred in service, or which pre-
existed service and was aggravated 
during service.  If the disorder became 
permanently worse in service, but only 
to the extent which was to be expected 
in accordance with the natural 
progression of the disease, the 
examiner should so state.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  Afford the veteran a VA orthopedic 
examination.  The claims folder, to 
include the service medical records and 
any records received in connection with 
this Remand, must be reviewed in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the file was so reviewed.  A 
complete rationale for all opinions 
expressed must be provided.

a.  A definitive diagnosis of any 
disorder of the thoracic spine must be 
made, with specific attention to 
scoliosis.

b.  If scoliosis of the thoracic spine 
is present, an opinion should be 
rendered as to whether the condition is 
congenital or acquired in nature.

c.  In either circumstance, the 
examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or less than likely (i.e., 
a probability of less than 50 percent) 
that the veteran's thoracic scoliosis 
is a disorder which was incurred in 
service, or which pre-existed service 
and was aggravated during service.  If 
the disorder became permanently worse 
in service, but only to the extent 
which was to be expected in accordance 
with the natural progression of the 
disease, the examiner should so state.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

5.  After the completion of the above-
requested development, the veteran's 
claims for service connection for mitral 
valve prolapse, thoracic spine scoliosis, 
and left great toe arthritis must be 
readjudicated.  If any of the decisions 
remain adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


